                Case 1:19-cv-12539-PBS Document 6 Filed 01/13/20 Page 1 of 1




                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS


        BLOCK & LEVITON LLP,

                        Plaintiff,

                 v.                                             C.A. No. 19-cv-12539

        FEDERAL TRADE COMMISSION,

                        Defendant.


           PLAINTIFF'S MOTION TO SET 30-DAY DEADLINE FOR DEFENDANT'S
       RESPONSE TO COMPLAINT IN ACCORDANCE WITH FOIA, 5 U.S.C. § 552(A)(4)(C)

                Plaintiff, Block & Leviton LLP ("Plaintiff'), respectfully moves to set a thirty-day deadline

       for Defendant Federal Trade Commission ("Defendant") to respond to Plaintiffs complaint. In

       support of this motion, Plaintiff states as follows:

                I.     On December 18, 2019, Plaintiff filed a complaint in this Court under the Freedom

       of Information Act ("FOIA").1

                2.     Under the Federal Rules of Civil Procedure, United States agencies ordinarily have
   -< sixty days to answer a complaint.2
  a


� 1;
                3.     However, FOIA sets the deadline for all defendants-without exception-at thirty
 �
       days.3




       I 5 U.S.C. § 552.
       2 Fed. R. Civ. P. 12(a)(2).
       3 5 U.S.C. § 552(a)(4)(C); American Civil Liberties Union OfMaine Foundation v. U.S. Dep't of
       Homeland Sec., 2:18-cv-00176-JDL, ECF No. 7 (D. Me. May 22, 2018) (resetting answer deadline
       from 60 days to 30 days pursuant to 5 U.S.C. § 552(a)(4)(C)).
